NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-50254

                Plaintiff-Appellee,             D.C. No. 3:20-cr-00180-LAB-1

 v.

MICHELLE B. CASTILLO,                           MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Michelle B. Castillo appeals from the district court’s judgment and

challenges the 78-month sentence imposed following her guilty-plea conviction for

importation of methamphetamine in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Castillo contends that the district court erred by denying her request for a

minor-role adjustment under U.S.S.G. § 3B1.2. We review the district court’s

interpretation of the Guidelines de novo, its factual findings for clear error, and its

application of the Guidelines for abuse of discretion. See United States v. Diaz,

884 F.3d 911, 914 (9th Cir. 2018). Contrary to Castillo’s claims, the record

reflects that the district court identified and applied the correct legal standard,

recognized its obligation to compare Castillo’s conduct to that of other known or

likely participants in her criminal scheme, and considered each of the guideline

factors. See U.S.S.G. § 3B1.2 cmt. n.3(A), (C); Diaz, 884 F.3d at 916-17. Given

the totality of the circumstances, the court did not abuse its discretion in

concluding that Castillo was not “substantially less culpable than the average

participant.” See U.S.S.G. § 3B1.2 cmt. n.3(C); United States v. Quintero-Leyva,

823 F.3d 519, 523 (9th Cir. 2016) (sentencing court may deny a minor-role

adjustment “even if some of the factors weigh in favor” of granting it).

      Castillo also contends that the sentence is substantively unreasonable. The

district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38,

51 (2007). The significantly below-Guideline sentence is substantively reasonable

in light of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing

factors, including the circumstances of Castillo’s offense. See Gall, 552 U.S. at 51.

Moreover, contrary to Castillo’s assertion, the record reflects that the court


                                            2                                     20-50254
considered her mitigating arguments and the section 3553(a) factors. See United

States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                         3                                20-50254